Nelson, J.,
delivered the opinion of the Court.
The Attorney General and Clerk of this Court have submitted the question, whether the Clerk, in making out his bill of costs, is entitled to charge two fees, each of fifty cents, for making out and entering each bill of costs on the execution docket.
Section 4558 of the Code, allows Clerks of the Supreme Court the same fees allowed in Art. 1, §§ 4551, 4558. In section 4551, p. 811, the language is: “For making out and entering on execution docket, each bill of costs, 50 cents.” The Clerk insists upon his right to charge the two fees, because he says that, in every case brought to this court from the lower courts, there is a bill of costs, and that this bill is copied and entered upon the execution docket here, and that, in addition to said bill, the Clerk enters upon the docket, separately, a bill of the costs of this court. The At*314torney General insists that, when the two are entered upon the docket here, they are, in fact, but one bill of costs; and that, upon any other construction, the bills of costs might be split up so as to make and enter a separate bill of costs in the name of each person entitled to costs.
Section 3219 of the Code is general in its terms, and applies to all the courts. It declares that “the law of costs shall be construed remedially, and not as the penal law;” and fixes a rule of construction broad enough to comprehend officers and witnesses, as well as the parties litigant.
By a rule of, this court, adopted at Brownsville, 20th "May, 1858, and re-adopted at this place, 19ch September, 1870, it is made the .duty of Clerks of the Supreme Court to re-tax the bills of costs sent up from the inferior courts, and to correct the same. The making out and entering a bill of the costs proper in the Supreme Court, is another service. The practice should be, and, we believe, is, to enter the bills separately, in such manner as to show, at a glance, what costs are taxed in this and the inferior courts; but whether the entries are made upon the same, or different pages of the execution docket, can make no difference otherwise than as a matter of convenience.
The Clerk will, accordingly, be allowed to tax the two fees, and this opinion will be a rule as to the Clerks of the Supreme Court in all civil and criminal causes.